Citation Nr: 1531991	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-34 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a prostate disability, to include as due to herbicide exposure and as secondary to service-connected posttraumatic stress disorder (PTSD).
 
2.  Entitlement to service connection for a bladder disability, to include as due to herbicide exposure and as secondary to prostate disability or service-connected PTSD.

3.  Entitlement to service connection for a bowel disability, to include as due to herbicide exposure and as secondary to service-connected PTSD.

4.  Entitlement to service connection for erectile dysfunction (ED), to include as due to herbicide exposure and as secondary to a prostate disability and service-connected PTSD.

5.  Entitlement to service connection for a respiratory disability, to include as due to herbicide exposure and as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System.

It appears from a February 2015 statement submitted by the Veteran that he seeks entitlement to a rating higher than 10 percent for his service-connected gastroesophageal reflux disease (GERD) and service connection for a dental disorder, to include on the basis of eligibility for outpatient dental treatment, claimed as secondary to service-connected GERD.  Here, the Board notes that the record includes a March 2015 letter sent to the Veteran by the RO indicating that he filed a notice of disagreement (NOD) in March 2014 as to his GERD disability.  However, this March 2014 "NOD" is not included in the record before the Board, nor is any adjudication of the GERD disability claim, other than the October 2013 rating decision that granted service connection and assigned an initial 10 percent rating for the disability.  As the exact status of any prior claims for an increased rating for GERD is not clearly shown in the record, the issue of an increased rating for the GERD disability, along with the informal claim for service connection for a dental disability, is referred to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

The Veteran seeks service connection for erectile dysfunction, prostate, bladder, bowel, and respiratory disabilities as directly related to his active service.  As an alternative argument, in a November 2013 statement, the Veteran asserted that the claimed disorders are due to or aggravated by his service-connected PTSD or the medicines used to treat his psychiatric disability.  The Veteran further claims that his urinary disorder and erectile dysfunction are related to his claimed prostate disorder.

As an initial matter, the RO has not yet adjudicated the claims for service connection on a secondary basis as related to the Veteran's service-connected PTSD, and, therefore, must address this theory of entitlement in the first instance.

Additionally, it does not appear that the RO has made efforts to obtain the Veteran's updated VA treatment records, as the current evidence only includes records dated up until August 2009.  As these records are likely pertinent to the claims on appeal, the RO or Appeals Management Center (AMC) must take appropriate action to obtain the Veteran's outstanding VA records, as well as any private records identified by the Veteran.  

Moreover, the nature and etiology of the claimed disorders is not clear from the medical evidence.  The current medical evidence indicates treatment for diagnosed BPH, urinary symptoms, and constipation, and the Veteran has endorsed experiencing erectile dysfunction and intermittent problems breathing.  However, the Veteran has not been afforded VA examinations for these claims, and etiological opinions have not been obtained.  Therefore, a remand is needed so that he can be afforded appropriate examinations and medical opinions can be obtained regarding whether any diagnosed prostate, bladder, bowel, respiratory, or erectile dysfunction disorders are related to his military service or to a service-connected disability.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, to include all pertinent VA medical records dated from August 2009.

2.  Then, the Veteran must be afforded examinations by physicians with sufficient expertise to determine the nature and etiology of the claimed prostate, bladder, bowel, and respiratory disorders and erectile dysfunction.  All pertinent evidence of record must be made available to and reviewed by the examiners.  Any indicated studies should be performed.  The examiners are asked to identify all prostate, bladder, bowel, erectile dysfunction, and respiratory disorders present during the period of the claims.  

Based on the review of the Veteran's pertinent history and the examination results, the appropriate examiner should address the following:

(a)  With respect to each prostate, bladder, bowel, erectile dysfunction, and respiratory disorder present during the period of the claims, the examiner(s) must state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder originated during service or is otherwise related to the Veteran's service, including but not limited to exposure to herbicides, his receipt of rabies vaccinations, or his consumption of "bad water" following a typhoon that damaged his military base in Vietnam.

(b)  With respect to each prostate, bladder, bowel, erectile dysfunction, and respiratory disorder present during the period of the claims, the examiner(s) must state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was caused or permanently worsened by the Veteran's service-connected disabilities, including PTSD, or the medication therefor.

For the purposes of the opinions, the examiners should assume that the Veteran is a credible historian.

The examiners must provide the rationale for all opinions expressed.  If unable to provide any of the requested opinions without resorting to mere speculation, the examiners must explain why that is the case.

3.  Undertake any other development it deems necessary.

4.  After completion of the above, the RO or the AMC should readjudicate the claims, to include on a secondary basis.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




